The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 7, 2015

                                        No. 04-14-00628-CR

                                           James SMITH,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014CR4942W
                            Honorable Mary D. Roman, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

      Appellant’s pro se motion to expedite issuance of the mandate is DENIED AS MOOT.
The mandate issued on January 5, 2015.


           It is so ORDERED on the 7th day of January, 2015.


                                                       PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court